Case 2:20-cv-00014-JPJ-PMS Document 48 Filed 01/04/21 Page 1 of 4 Pageid#: 305




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                   Plaintiff,

 v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                           Defendant Joshua Moon’s
 SOCIAL SERVICES, et al.,                            Opposition to Second Motion to Compel
                                  Defendants.



 NOW COMES Joshua Moon, and opposes the Plaintiff’s Second Motion to Compel, which is

 filed at Dkt. No. 41. In opposition, the defendant states as follows:

      1. Defendant Moon previously moved for an extension of time to respond to a substantially

         similar first Motion to Compel. See Dkt. Nos. 31 and 32. That Motion was granted. Dkt.

         No. 33.

      2. Defendant Moon has also moved for a partial stay, protective order, and other relief. See

         Dkt. No. 35. Rather than re-state the arguments set forth in that filing and its

         accompanying memorandum and exhibits, Defendant Moon incorporates that filing by

         reference here in its entirety.

      3. Defendant Moon previously moved for an extension of time to reply to the instant

         (Second) Motion to Compel. Dkt. No. 45. As of the date of this filing, the Defendant’s

         motion has not been ruled upon. As such and given the imminent expiration of the 14 day

         period to respond, Defendant Moon feels obligated by Local Civ. R. 11 (c)(1) to respond

         to the Plaintiff’s Second Motion.

      4. The Plaintiff’s purported Request for Production of Documents is premature because the

         defendant was not served with the summons and complaint. See generally Dkt. Nos. 25-
Case 2:20-cv-00014-JPJ-PMS Document 48 Filed 01/04/21 Page 2 of 4 Pageid#: 306




       26, 30, and 35-2. Pursuant to Fed. R. Civ. P. 34 (b)(2)(A), Mr. Moon is only obligated to

       respond to discovery requests 30 days after he is served with a copy of the summons and

       complaint. As of the date of this filing, the summons and complaint have yet to be served

       on Mr. Moon. Although it is understandable that Ms. Scott may have made a premature

       discovery attempt in light of the order entered at Dkt. No. 17, p. 2, Mr. Moon’s failure to

       reply does not constitute a breach of any discovery obligation imposed by the rules of

       civil procedure.

    5. Items 1 through 11 of the Plaintiff’s purported Request for Production of Documents do

       not seek the production of any discrete or identifiable document. It appears that the

       Plaintiff is seeking information in a general sense, rather than seeking identified or

       identifiable documents in the possession of Defendant Moon. Fed. R. Civ. P. 34(a)(1)(A)

       requires a party to produce only “any designated documents or electronically stored

       information.” Because the Plaintiff has not designated which documents or electronically

       stored information she wishes to be produced, she is not entitled to relief in the form of a

       Motion to Compel. To the extent the Plaintiff wishes to pose general queries to the

       defense, interrogatories are governed by Rule 33. That rule, in turn, limits the scope and

       volume of questions that the Plaintiff can pose and provides the defendant with various

       procedural protections. The Plaintiff cannot be permitted to evade Rule 33 by disguising

       interrogatories as requests for production of documents.

    6. Item 12 of the Plaintiff’s purported Request for the Production of Documents possibly

       seeks the production of identifiable documents, although the term “communications” is

       defined by the Plaintiff in an extraordinarily broad manner that includes telephonic

       communications that generate no documentary record. To the extent that the Plaintiff
Case 2:20-cv-00014-JPJ-PMS Document 48 Filed 01/04/21 Page 3 of 4 Pageid#: 307




       does seek documents, however, she seeks all documents exchanged between certain

       individuals. Such a broad request runs afoul of Fed. R. Civ. P. 26(b), which states that

       “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant …

       and proportional to the needs of the case… and whether the burden or expense of the

       proposed discovery outweighs its likely benefit.” The Plaintiff has not established that all

       correspondence or communications between various individuals is relevant to the case at

       bar without respect to the topic of such correspondence or the date it was generated. The

       Plaintiff has made no attempt to limit her request to relevant communications or

       communications which might be produced without the imposition of excessive burdens

       or invasions of privacy.

    7. The Plaintiff has not requested a Rule 26 (f) conference in this case, and no Rule 26 (f)

       conference has been held in this matter. The Plaintiff has not identified the role of

       discovery in this case (especially in its current posture), has not set forth any discovery

       plan, and has not identified which issues she believes are relevant to which of her claims.

       Defendant Moon respectfully submits that attempting to adjudicate the Motion to Compel

       while dispositive motions remain pending and in the absence of a discovery plan would

       be inefficient and burdensome for the parties and the Court.

    8. Fed. R. Civ. P. 37 (a)(5)(B) provides that if the Plaintiff’s Motion to Compel is denied,

       this Court “must, after giving an opportunity to be heard, require the movant… to pay the

       party… who opposed the motion its reasonable expenses incurred in opposing the

       motion, including attorney's fees.” Under the totality of the circumstances in this matter,

       including the arguments set forth herein and in the filings incorporated by reference in
Case 2:20-cv-00014-JPJ-PMS Document 48 Filed 01/04/21 Page 4 of 4 Pageid#: 308




        this filing, Defendant Moon respectfully submits that this Court should order an award of

        attorney’s fees.

 WHEREFORE, Defendant Moon respectfully requests that the Plaintiff’s Second Motion to

 Compel should be denied and the Court should further order the Plaintiff to show cause why she

 should not be held liable for Defendant Moon’s attorney’s fees.

                Respectfully submitted this the 4th day of January, 2021,

                                       JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB # 87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com

                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                               Melinda Scott
                               2014PMB87
                               Post Office Box 1133
                               Richmond, VA 23218


 Dated: January 4, 2021

                                               /s/Matthew D. Hardin
                                               Matthew D. Hardin
                                               Counsel for Joshua Moon
